           Case 1:19-cv-00974-ALC Document 26 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      7/17/20
----------------------------------------------------------- x
                                                            :
THE BRANDR GROUP,
                                                            :
                                    Plaintiff,              :
                                                            :
                                                            :    19-cv-974
                        -against-
                                                            :
                                                            :    ORDER
THE PORT AUTHORITY OF NEW YORK
AND NEW JERSEY, et al.,                                     :
                                                            :
                                    Defendants.
--------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Plaintiff’s letter informing the Court that it does not intend to

file an amended complaint or pursue its claims in this matter. (ECF No. 25). If Plaintiff would

like to voluntarily dismiss this action, it should submit a dismissal in compliance with Fed. R.

Civ. P. 41.


SO ORDERED.

Dated:    July 17, 2020
           New York, New York

                                                                ANDREW L. CARTER, JR.
                                                                United States District Judge




                                                        1
